Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, and 11-13 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4-9 and 11-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The new limitations found in base claims 1 and 8 claim the stent in combination with a lumen or lesion part such that the claims encompass a human organism or a part thereof.  In order to overcome this rejection, the Examiner suggests changing the word “contacts”, or the new language, to ---is structured to contact---.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al (US 10,702,370; hereafter referred to as Shu) in view of Birmingham et al (US 2020/0214833; hereafter referred to as BM). Shu meets the claim language where:
The cylindrical stent as claimed is the first tubular body (21) of Shu (see Figures 9, 10, 12, and 15 as well as column 14, lines 1-11;
The interwoven superelastic shape memory alloy wires used to make the cylindrical stent are disclosed on column 14, lines 12-18 of Shu;
The outer stent as claimed is the second tubular body (22) of Shu;
The bent part as claimed is the part of the second tubular body that extends from first tubular body;
The cylindrical body part as claimed is the portion of the second tubular body that extends from the bent section to the end of the second tubular body;
The cylindrical body part provided beneath the bent part and having a diameter larger than the diameter of the cylindrical stent as claimed is best 
The space part is the space between the first tubular body (21) and the second tubular body (22);
The connection between the outer stent and the cylindrical stent as claimed is the suturing of the grafts together as explained on column 6, lines 16-23 of Shu;
The new claim language is treated as intended use language, for the sake of applying prior art, and it reads on Figure 13B that shows the second tubular body (22) attached to the end of the first tubular body (21) such that the device is fully capable of the usage claimed, and
The pressing movement to form an oval shape from the cylindrical shape as claimed is shown in Figures 9 and 10 of Shu and described on column 12, lines 31-46.

    PNG
    media_image1.png
    313
    204
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    241
    525
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    337
    194
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    333
    402
    media_image4.png
    Greyscale

However, Shu fails to disclose the outer stent connected to the upper edge of the cylindrical stent as now claimed.  BM teaches that it was known to the art to attach centering mechanisms that also function as anti-migration features in various places including along the length, or alternatively, at the upper edge; see Figure 16 and compare it to Figure 24 where Figure 24 has the anti-migration feature attached to the upper edge; see also, paragraphs 49, 62, 71, and 78-79.  The attachment of the centering mechanism base ring and the stent can be done with sutures as explained in the last sentence of paragraph 62 of BM such that doing so in Shu would have been considered clearly obvious to an ordinary artisan.  Additionally, the mere rearrangement of parts was found to be unpatentable where the modification does not affect the operation of the device; see MPEP § 2144.04 (VI) (C).  Therefore, the Examiner asserts that it would have been considered to PHOSITA to modify Shu by placing the outer stent to the upper edge of the inner stent so that the inner stent is properly placed within the vasculature as taught by BM; see, for example, paragraph 49.

	Regarding claims 6 and 7, Figure 15 shows the second body (22) uncovered, and the abstract, claim 1, and column 6, lines 10-15 disclose that the covering is optional suggesting that covered and uncovered forms of the device were contemplated.
	Claims 8, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu and BM as applied to claims 1 and 4-7 above, and further in view of Shin et al (EP 2085050; hereafter referred to as Shin).  Shu meets the claim language as explained in the Section 103 rejection supra but does not disclose a second outer stent as claimed. Shin teaches that it was known to utilize multiple hook shaped stents (100) along the length of the cylindrical body in at least one embodiment; see Figure 6b and paragraph 25-28 of Shin.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to use multiple second tubular bodies along the length of the Shu device as a manner of better ensuring that the device is firmly maintained in a narrowed tract as taught by Shin; see paragraph 8 to 11. 


    PNG
    media_image5.png
    825
    475
    media_image5.png
    Greyscale



Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.
On page 8 of the response, the Applicant traverses the prior art rejection(s) by arguing that the Examiner relied on mere conclusory statements to reject the claims.  The Examiner respectfully disagrees and asserts that the reasoning is clearly set forth in the last sentence of the rejection as “the Examiner asserts that it would have been considered to PHOSITA to modify Shu by placing the outer stent to the upper edge of the inner stent so that the inner stent is properly placed within the vasculature as taught by BM; see, for example, paragraph 49.”  This is not a mere conclusory statement 
Beginning on page 11 of the response, the Applicant argues that the proposed modification would affect the operation of the device.  The Examiner asserts that that modification of Shu would not affect its operation because its operation is to form a seal and prevent endoleaking; see column 13, lines 43-50.  As in the previous response, the Applicant selectively left out certain embodiments and used ones that the Examiner did not utilize; e.g., Figures 3 and 4 as opposed to Figures 9, 10, 12, and 15.  Figure 13B is another view of the Figure 12 embodiment (third embodiment) that shows the configuration of having the second tubular body (22) opening towards the tumor body or dissection (18).  It should be pointed out that Shu is not limited to the figures are mere examples and can be rearranged as needed; see column 13, lines 6-11.
As to the second argument found on pages 13-14, the Applicant reiterates that Shu’s stent is unsatisfactory for its intended purpose.  Again, the Examiner asserts that the proposed modification does not destroy the operation of Shu and Shu discloses multiple arrangement and orientations to suggest otherwise.
The third argument is also considered misplaced because it asserts that BM provides no guidance in that the centering mechanisms are different than stents.  In response, the Examiner asserts that concept of changing outer anti-migration features are suggested by BM such that the mere placing of the outer stent of Shu at the edge is not a patentably distinguishing feature.  It should be noted that the edge placement of the outer stent is not even a critical feature of the Applicant’s invention in that some .  
In response to the last argument that the Examiner has engaged in hindsight reconstruction of the claimed invention, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774